Citation Nr: 0723419	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-22 610	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE


Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization at 
Baptist Memorial Hospital - Memphis, Tennessee, from April 6, 
2004, to June 21, 2004.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) medical center (VAMC) in Memphis, 
Tennessee.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1966 to March 1968.

2.  On June 20, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received notice that the appellant wished to 
withdraw the appeal in this case on June 20, 2007.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


